STEPHENSON, Justice.
Louis M. Waller, a candidate for the office of county attorney of Meade County in the May 1973 Democratic Primary, filed a contest suit in the Meade Circuit Court seeking to invalidate all the absentee ballots cast in the county attorney’s race. Waller appeals from a judgment of the Meade Circuit Court dismissing the petition.
Waller filed in the record a document styled “Supersedeas Bond.” The purported supersedeas bond is signed by Waller but there is no surety thereon as required by the mandatory language of KRS 122.040(1). We conclude that a “su-persedeas bond” without a surety is no bond at all; that a supersedeas bond in an appeal of an election contest case is a jurisdictional requisite for review by this court. The appeal is dismissed sua sponte. See Webb v. Webb, Ky., 500 S.W.2d 59 (rendered September 20, 1973) for a more extensive discussion of a like circumstance.
The appeal is dismissed and the mandate shall issue forthwith but without prejudice to the right of the losing party to pursue any additional remedies provided by law.
PALMORE, C. J., and JONES, MILLI-KEN, OSBORNE, REED, STEINFELD, and STEPHENSON, JJ., sitting.
All concur.